DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been filed in present Application No. 17/022,530 filed on 09/16/2020. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Charles Greene on 03/09/2022.
Independent claim 15, which now contains the limitation of dependent claim 21, is amended to further include the limitation of dependent claim 19. Accordingly, dependent claim 19 is canceled.

Proposed Examiner’s Amendment

a board;
a ground electrode disposed on a first surface of the board;
an electronic device mounted on the first surface of the board;
a sealing portion disposed on the first surface of the board embedding the electronic device;
a shielding wall connected to the ground electrode and disposed to divide the sealing portion;
a shielding layer formed of a conductive material and disposed along a surface formed by the sealing portion and the shielding wall; and
an antenna disposed on a second surface of the board opposite to the first surface of the board, or disposed inside the board and adjacent to the second surface of the board,
wherein the shielding wall comprises a T-shape in cross-section, and a width of the shielding wall decreases in a direction from an end of the shielding wall spaced from the board toward the board.

           19. (Canceled) 

Allowable Subject Matter
Claims 1-18, 20, 22-28 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the ; An electronic device module, comprising: a board; a ground electrode disposed on a first surface of the board; first and second electronic devices mounted on the first surface of the board; a sealing portion disposed on the first surface of the board embedding the second electronic device; a first shielding wall connected to the ground electrode and disposed to divide the sealing portion; and a shielding layer formed of a conductive material and disposed along a surface formed by the sealing portion and the first shielding wall, wherein the first shielding wall comprises an extension portion at the surface formed by the sealing portion and the first shielding wall, and wherein the first shielding wall comprises a T-shape in cross-section.
          Therefore, claim 1 and its dependent claims 2-14 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 15 with the allowable feature being; An electronic device module, comprising: a board; a ground electrode disposed on a first surface of the board; an electronic device mounted on the first surface of the board; a sealing portion disposed on the first surface of the board embedding the electronic device; a shielding wall connected to the ground electrode and disposed to divide the sealing portion; a shielding layer formed of a conductive material and disposed along a surface formed by the sealing portion and the shielding wall; and an antenna disposed on a second surface of the board opposite to the first surface of the board, or disposed inside the board and adjacent to the second surface of the board, wherein the shielding wall comprises a T-shape in cross-section, and a width of the shielding wall decreases in a direction from an end of the shielding wall spaced from the board toward the board.
          Therefore, claim 15 and its dependent claims 16-18, 20, 22 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 23 with the allowable feature being; An electronic device module, comprising: a board; a ground electrode disposed on a surface of the board; first and second electronic devices mounted on the surface of the board; a sealing portion disposed on the surface of the board embedding the second electronic device; a shielding wall formed of a conductive material disposed in the sealing portion; and a shielding layer formed of a conductive material and disposed along a surface formed by the sealing portion and the shielding wall, wherein the first electronic device is disposed a predetermined distance from the sealing portion, and wherein the sealing portion comprises an outer sealing portion disposed between the first electronic device and the shielding wall, and an inner sealing portion disposed between the second electronic device and the shielding wall.
           Therefore, claim 23 and its dependent claims 24-28 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847